DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 5/27/2022 is acknowledged.  The traversal is on the ground(s) that Group 1-3 includes at least one same corresponding technical feature.  This is not found persuasive because Group 2 and 3 does not share corresponding special technical features as recited in Group 1, claim 24.  For-example, Group 2 recites in part “ determining by a control unit using one or more sesnors…. In response to the control unit determining that the operator is in contact with the input control….” And Group 3 recites in part”a machine readable medium comprising a plurality of machine readable instructions which when executed by one or more processors associated with a device….”.  The underline feature is not recited in elected Group 1, claim 24.  Thus, it is satisfy the requirement under PCT rule 13.1. The requirement is still deemed proper and is therefore made FINAL.
Claims 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/27/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-30, 32-33 is/are rejected under 35 U.S.C. 102(a)(1) a being anticipated by Olson et al US2010/0256558.
Claim 24:  Olson et al disclose a control system for a device 1210, figures 20,21,18b, see paragraphs 60, 150, the system comprising: a memory (see paragraphs 135, 150); and a processor 1080, see paragraph 119) coupled to the memory, the processor being configured to: determine, using one or more sensors (see paragraph 135), whether an operator is in contact with an input control 100 of an input control console coupled to the system (see paragraph 144); receive an input representing a commanded motion of the device at the input control; and execute the commanded motion (see paragraph 211) and apply a safety limit to the commanded motion when the processor determines that the operator is in contact with the input control, and affect the commanded motion when the processor determines that the operator is not in contact with the input control (see paragraphs 84, 134, 159).
Claims 25-27:  Olson et al disclose wherein affect the commanded motion comprises limiting commanded motion of the device in response to determining the operator is not in contact with the input control (see paragraphs 84, 134, 159)., wherein to limit the commanded motion, the processor is configured to place the device in a lock mode (see paragraphs 72, 81) that prevents motion of the device., wherein: the device is an elongate device; and the limited commanded motion is an insertion motion of the elongate device, a retraction motion of the elongate device, or a steering motion of a distal end of the elongate device (see paragraph 69).
Claims 28-30:  Olson et al disclose wherein the safety limit comprises a maximum velocity (see paragraph 161)., wherein the safety limit comprises ramping up a scale factor between movement of the input control and the commanded motion (see paragraphs 111,119)., wherein the one or more sensors include one or more capacitive touch sensors, one or more pressure sensors, one or more proximity sensors to detect proximity of the operator to the input control console, one or more ultrasonic sensors, one or more wrist touch or pressure sensors, one or More vision sensors, one or more light walls, or one or more accelerometers of the input control console (see paragraphs 9, 74, 115).
Claims 32-33:  Olson et al disclose wherein the one or more sensors include one or more accelerometers of the input control console, and wherein the processor is further configured to determine whether the input control console is upright using the one or more accelerometers (see paragraph 115)., wherein the input control is an infinite length of travel input control (see paragraph 70).
Allowable Subject Matter
Claims 31, 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771